SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
287
CAF 10-01090
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF KAYLIN C., KRISTEN C.,
AND KORINA C.
---------------------------------------------
WYOMING COUNTY DEPARTMENT OF SOCIAL SERVICES,                     ORDER
PETITIONER-RESPONDENT;

AMANDA W., RESPONDENT-APPELLANT.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR RESPONDENT-APPELLANT.

ERIC T. DADD, COUNTY ATTORNEY, WARSAW (JAMIE B. WELCH OF COUNSEL), FOR
PETITIONER-RESPONDENT.

TERESA KOWALCZYK, ATTORNEY FOR THE CHILDREN, WARSAW, FOR KAYLIN C.,
KRISTEN C., AND KORINA C.


     Appeal from an order of the Family Court, Wyoming County (Michael
F. Griffith, J.), entered April 26, 2010 in a proceeding pursuant to
Family Court Act article 10. The order terminated respondent’s
parental rights and granted petitioner custody and guardianship of the
subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court